Citation Nr: 1312967	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected deviated septum.

3.  Entitlement to service connection for silicosis.

4.  Entitlement to service connection for residuals of head trauma, to include memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The May 2005 rating decision denied entitlement to service connection for a lumbar spine disorder, silicosis, and sleep apnea.  The May 2006 rating decision denied entitlement to service connection for residuals of head trauma.  

The Veteran testified at a Board hearing at the RO in Houston, Texas in June 2011.  This transcript has been associated with the file.  The Veteran was notified in February 2013 that the Judge who presided over his hearing no longer worked at the Board.  He was given the option to have a new hearing, but in a March 2013 response he stated that the Board should decide his claims based on the evidence of record.

The case was brought before the Board in November 2009 and November 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include scheduling him for a Board hearing.  The case was again before the Board in September 2011 when the claims were remanded to schedule the Veteran for VA examinations.  The Veteran was afforded VA examinations in November 2011 for his claimed disorders.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a lumbar spine disorder is related to service

2.  The preponderance of the evidence is against a finding that sleep apnea is related to service or was caused or aggravated by a service-connected disability.

3.  Silicosis was not incurred in or aggravated by any incident of active military service. 

4.  Residuals of head trauma were not incurred in or aggravated by any incident of active military service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria to establish service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria to establish service connection for silicosis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria to establish service connection for residuals of head trauma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February 2004, September 2004, and March 2006.  The 2004 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in May 2005 rating decision, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple medical examinations for his claims, most recently in November 2011.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Lumbar Spine Disorder 

The Veteran contends that his lumbar spine disorder began in service when he worked carrying a flame thrower for approximately three and a half years.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, the Board observes that at his October 1960 entrance examination the Veteran did not report any back problems.  He was qualified for entrance to service.  In February 1964 the Veteran reported low back pain which had existed for 6 weeks.  See also January 1964 complaints of lumbar back pains.  In June 1964 the Veteran again reported back pain and it was noted he had been prescribed a bed board but was unable to acquire one.  He reported relief only at the prone position.  X-rays were taken of the Veteran's lumbar spine, but were negative for defects.  The Veteran reported again in September with complaints of back pain which had existed for 3 months.  In January 1965 the Veteran reported low back pain for the previous 4 days.  He had full range of motion and was diagnosed with chronic sprain.

At an examination in September 1964 the examiner found the Veteran had no health defects, to include any spinal problems.  At separation from service at his March 1965 examination the Veteran again had no defects noted and was qualified for separation from service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post service reference to treatment for a lumbar spine disorder comes from a February 2004 statement from the Veteran's private treatment provider noting the Veteran had been treated since August 1990, approximately 25 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  The evidence weighs against the Veteran's claim for service connection.

As noted, the Veteran's treating physician offered a statement in February 2004 that the Veteran had been treated for lumbar spine problems from August 1990 to December 2002.  Private treatment records also indicate that the Veteran received injections to help with the pain.  The Veteran was involved in a car accident in 1992 which caused injuries to his lumbar spine.  

The Veteran was afforded a VA examination in May 2005.  He reported his back pain began in service when he carried a flame thrower.  Post service he reported working as a laborer and then a machinist.  He reported receiving chiropractor treatment in 1969 for his back until 1988.  The examiner also noted the private treatment from August 1990 to December 2002.  

Examination and x-rays revealed spondylosis lumbosacral spine without lower extremity radiculopathy.  The examiner did not relate the Veteran's lumbar spine disorder to service.  His rationale was that the Veteran was overweight, which contributed to chronic musculoskeletal discomfort and symptoms associated with spinal muscles.  The Veteran also had a 39 year history as a machinist which aggravated his lower back.  There was also evidence of a radial annual tear with a disc protrusion secondary to the car accident.  Accordingly, the examiner stated it would be difficult to, and ultimately did not, attribute the current symptoms to service as there were multiple interim variables, as discussed above.

An August 2009 MRI showed minimal disc bulges and L5 spondylolysis.  In December 2009 the Veteran's private physician submitted a statement that the Veteran reported lumbar spine pain which began while in service when he had to carry a flame thrower.  The Veteran also reported receiving chiropractic care since 1970.  He was diagnosed with sacroiliac segmental dysfunction with myofascial pain.  

The Veteran was afforded a VA examination in November 2011 for his lumbar spine disorder.  He reported hurting his back in service carrying a flame thrower.  He also reported that he saw a chiropractor in 1966 or 1967 after he separated form service.  See also June 2011 Board hearing transcript.  He reported that he had steroid injections which provided temporary relief for his back.  

X-rays from the examination showed degenerative changes of the lumbar spine.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's lumbar spine disorder was related to service.  His rationale was that the Veteran's medical records demonstrated extensive occupational history including unloading bags of sand from box cars, working as a laborer, and working as a janitor post service.  All of these environments were associated with heavy lifting and could account for back strain.  The Veteran was also involved in a car accident in 1992 which lead to a back injury.  The Veteran was treated in service for lumbar strain, however the examiner opined the natural course of the disease would just as likely as not resolve when the activities causing the strain resolved.  The examiner opined that as the Veteran was able to perform heavy labor for over a decade following his release from service suggested that his symptoms were intermittent in nature, with normal periods in between.  Accordingly, the back symptoms that were complained of and treated could be considered acute back symptoms that resolved with treatment.  He further opined it was more likely than not that the Veteran's degenerative disc disease was due to years of wear and tear post service, coupled with a lumbar injury in 1992.

With regard to the presumption of arthritis, there is no evidence the Veteran had arthritis in his lumbar spine within one year of service.  Accordingly, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

A preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his lumbar spine disorder is related to service.  Specifically, two VA physicians have opined that it is less likely than not that the Veteran's lumbar spine disorder is related to service.  There is no evidence to the contrary.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.

The Board finds credible the Veteran's report that currently experiences lumbar spine pain.  The Veteran has also provided statements and testimony indicating that he believes his lumbar spine disorder began in service.  At his June 2011 Board hearing the Veteran testified that he had to carry a flame thrower in service for approximately three and a half years and it weighed 145 pounds.  He also testified that he received chiropractic treatment in the years directly following separation from service.  Unfortunately, there is no objective evidence of this treatment.

The most credible evidence of record suggests that the Veteran developed a chronic lumbar spine disorder after separation from service.  The Board acknowledges the Veteran was treated in service with complaints of lumbar spine pain.  He was diagnosed with chronic strain.  However, as discussed above, there is no competent evidence linking any current lumbar spine disorder to service.  Although the Veteran has submitted his own lay statements indicating that his lumbar spine pain began in service and continued on, as noted by the November 2011 VA examiner, the Veteran performed manual labor for almost a decade after he separated from service.  

The Board acknowledges that the Veteran believes he has a lumbar spine disorder as a result of carrying a flame thrower in service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of diagnosing a lumbar spine disorder, this falls outside the realm of common knowledge of a lay person.  The Veteran's assertion has been investigated by competent medical opinion, and found to be without merit.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).

Sleep Apnea

The Veteran contends that his sleep apnea is the result of his service-connected deviated septum.  The Veteran's claim will also be considered on a direct basis to afford him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

At his October 1960 entrance examination the Veteran did not report any sleep problems.  Although he was treated for various other health complaints, there are no service treatment records indicating he was having problems sleeping.  At an examination in September 1964 the examiner found the Veteran had no health defects.  Finally at separation from service at his March 1965 examination the Veteran again had no defects noted and was qualified for separation from service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post service reference to treatment for sleep apnea comes from a November 2000 private treatment record, 35 years after separation from service, diagnosing the Veteran with mild obstructive sleep apnea.  As discussed, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the disorder at issue.  See Maxson, supra.; see also Forshey, supra.  The evidence weighs against the Veteran's claim for service connection.

As noted, in November 2011 the Veteran was diagnosed with mild obstructive sleep apnea.  See also October 2004 private treatment record. 

The Veteran was afforded a VA examination in March 2006 where he reported that he had been diagnosed with sleep apnea in 2004 and was currently using a CPAP, but that it did not help very much.  There is no opinion discussing the etiology of the Veteran's sleep apnea from this examination.  Also at his November 2011 VA examination he reported using a CPAP mask for the previous 10 years.  He reported that he had always had trouble sleeping.  See also June 2011 Board hearing transcript.  The November 2011 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service.  

The preponderance of the evidence is against the Veteran's claim for direct service connection.  The lack of competent evidence in service and the lack of evidence linking the Veteran's current sleep apnea to service, to include the negative VA examiner's opinion, weigh against the Veteran's contentions. 

With respect to secondary service connection, the Veteran contends that his sleep apnea was proximately caused or aggravated by his service-connected deviated septum.

The March 2006 VA examiner provided an addendum opinion in May 2006.  He stated that the Veteran's sleep apnea was not related to his service-connected deviated septum.  His rationale was that sleep apnea was due not to obstruction of the nasal passage, but to pharyngeal obstruction.

In an April 2009 opinion from the Veteran's private examiner, he stated the Veteran's mechanical obstruction, his deviated septum, "certainly accounts for at least 50% or better of the problem," which was his sleep apnea.

The Veteran was afforded another VA examination in November 2011.  The November 2011 VA examiner opined it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected deviated septum.  His rationale was that although the anatomic location of obstruction was not clearly understood for sleep apnea, nasal obstruction by itself would not cause sleep apnea.  He also stated that a deviated septum would obstruct the edema of the nasal mucosa.  Although complete nasal blockage could exacerbate sleep apnea if it was severe enough, this would only be in specific sleeping positions and therefore was not a permanently aggravating factor.  

In deciding claims, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, the Board assigns less probative value to the April 2009 private opinion.  The April 2009 statement does not provide a rationale for why the physician believes the Veteran's deviated septum is causing his sleep apnea.  The May 2006 and November 2011 opinions offer thorough rationales for why the Veteran's deviated septum did not cause or aggravate his current sleep apnea, to include discussions of the anatomical differences between the causes of a deviated septum and sleep apnea.

A preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected deviated septum is the proximate cause of, or has aggravated, his sleep apnea.  Specifically, two VA physicians have opined it is less likely than not that the Veteran's deviated septum caused or aggravated his sleep apnea.  

The Board finds credible the Veteran's report that he currently experiences sleep apnea.  The Veteran has also provided statements and testimony indicating that he believes his sleep apnea is due to service or his service-connected deviated septum.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana, supra., as to the issue of diagnosing sleep apnea, this falls outside the realm of common knowledge of a lay person.  The Veteran's assertion has been investigated by competent medical opinion, and found to be without merit.  See Jandreau, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea on a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

Silicosis and Residuals of Head Trauma

The Veteran contends that he has silicosis, a respiratory condition, as the result of working on ships in the Marines.  He has provided statements and testimony that he cleaned and painted ships while other people sanded down areas.  See e.g., June 2011 Board hearing transcript.  He also contends that he has residuals of head trauma, specifically memory loss, secondary to injuries suffered in-service.  

At his October 1960 entrance examination the Veteran did not report any respiratory problems or head trauma.  In a January 1961 treatment record the Veteran reported temporary loss of memory the previous day during a football game.  He was returned to duty that day.  In an October 1962 record the Veteran reported that he had been struck in the face the previous night and had swelling above his left eye and nose.

At an examination in September 1964 the examiner found the Veteran had no health defects.  Finally at separation from service at his March 1965 examination the Veteran again had no defects noted and was qualified for separation from service.

In a May 2002 private treatment record the Veteran was seen for respiratory treatment.  He reported that from 1958-1960 he worked unloading sand from box cars on a monthly basis.  He also reported sandblasting the interior of a ship for 18 days while in service.  From 1966-1969 he stated that he had helped with sandblasting, wearing either a paper mask, or an air fed hood.  From 1969-1976 he stated that he worked as a janitor and was within 10 to 15 yards of sandblasters.  Following this time period he did not work within 100 yards of sandblasters.  

He was noted to have a history of significant sand and silica exposure with inadequate respiratory protection.  On chest x-ray there were findings of pulmonary silicosis.  

At his VA respiratory examination in March 2006 the Veteran reported that he had been diagnosed with silicosis in 1996.  He again reported exposure to sandblasting while aboard the USS General Mann and while at the Coronado Naval Station.  He also reported post-service exposure while working around sandblasting at Reynolds Aluminum.  On examination his lungs were clear and his chest x-ray was negative for defects.  

At his March 2006 audiological examination the Veteran reported that he had a severe head injury while playing football during basic training.  No opinion was given as to any residuals of this injury.  Also in his December 2006 Notice of Disagreement the Veteran stated that he had memory loss for 3 weeks in service as a result of the football injury.

At his June 2011 Board hearing the Veteran testified that he was exposed to silica during ship cleanings and while others sandblasted.  He testified that no respiratory protection was provided.  With regard to the football injury he testified that he had memory loss for one and one half to two weeks.  He testified that he was given his service treatment records and told to review them to help bring his memory back.  He clarified that the January 1961 entry was not for memory loss suffered one day earlier, but rather was two weeks after the initial injury.  He also testified that in October 1962 he had loss of consciousness following an injury.  He testified that he still experienced memory loss to date.

The Veteran also provided a buddy statement which confirmed that he cleaned, chipped, sanded, painted, and preserved ships in the Marines.  See June 2011 statement.

The Veteran was afforded a VA respiratory examination in November 2011.  The examiner acknowledged that the Veteran had previously been diagnosed with silicosis, but found that there was no objective evidence to warrant a diagnosis at that time.  He noted chest x-rays showed no signs consistent with silicosis.  He also stated that silicosis was chronic in nature and was not a process that resolved.  If the Veteran had silicosis that would be a continuous and persistent finding on chest x-rays.  

At his November 2011 VA examination for residuals of head trauma, also referred to as traumatic brain injury (TBI), the Veteran reported the 1960 football injury from service.  He stated that following the injury he had memory loss for two weeks.  He also reported memory loss when he returned from service in that he could not remember all of his family members' names and he could not recall how to play the violin and piano, instruments he played prior to service.  

The examiner found normal judgment and motor activity, and that the Veteran was always oriented to person, time, place, and situation.  There were no subjective symptoms or neurobehavioral effects.  Ultimately the examiner found no objective evidence of residuals associated with the claimed TBI.  The natural course of a mild TBI did not correlate with the Veteran's claimed symptoms, including losing the ability to play instruments.  The TBI was determined to be mild in that it was reportedly witnessed, but was not severe enough to the extent that the Veteran sought treatment or required medical attention.

As has been discussed, although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana, supra., the issue of diagnosing silicosis and residuals of head trauma fall outside the realm of common knowledge of a lay person.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

There is no evidence of a diagnosis of silicosis that existed at the time the Veteran filed his claim for service connection or thereafter.  There is also no diagnosis of residuals from head trauma.  Accordingly, the Veteran's claims for service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for silicosis is denied.

Entitlement to service connection for residuals from head trauma is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


